           Case 1:20-cv-01948-MKV Document 12 Filed 08/19/20 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 08/19/2020
 CHRISTOPHER SADOWSKI,

                              Plaintiff,
                                                                   1:20-cv-01948-MKV
                      -against-
                                                                       ORDER OF
                                                                       DISMISSAL
 BARSTOOL SPORTS, INC.,
                              Defendant.

MARY KAY VYSKOCIL, United States District Judge:

         It having been reported to the Court by the parties that this case has been settled, it is

hereby

         ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to

restore the action is made by September 18, 2020. If no such application is made by that date,

today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc.,

356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                        _________________________________
Date: August 19, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
